Citation Nr: 1526784	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-35 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of compression fractures at T8 and T9.

2.  Entitlement to service connection for traumatic brain injury (TBI), claimed as concussion residuals.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law






ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1986. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Anchorage, Alaska RO currently has local jurisdiction.   

The claim of service connection for a back injury has been recharacterized to comport with the evidence of record.  

The Veteran requested a hearing before a Decision Review Officer, which was scheduled for November 2012; he also requested a hearing before the Board in his November 2012 substantive appeal; however, he withdrew both of those requests in written statements dated in November 2012 and May 2014.  38 C.F.R. § 20.704(e) (2014).

A June 1989 administrative decision found that the Veteran's injury from a September 1985 motor vehicle accident was the result of willful misconduct.  The Veteran did not file a notice of disagreement with this decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

The Veteran now asserts that the September 1985 motor vehicle accident in which he was injured was not the result of willful misconduct, and therefore should be characterized as being incurred in the line of duty.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.)  The Board finds that the service connection claims includes the underlying issue of whether new and material evidence has been received to reopen the issue of whether the Veteran's September 1985 injury was the result of willful misconduct.

In statements dated in August 2010 and September 2014, the Veteran asserted that he was not driving while intoxicated, on unauthorized absence, or engaged in any other activity that could be construed as willful misconduct.  These lay assertions are new, as they were associated with the record after the June 1989 administrative decision.  As they are competent evidence that his injury was not the result of willful misconduct, they are material to the claim.  As such, the issue of whether the Veteran's injury is the result of willful misconduct is reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007); Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction").  

The issues of entitlement to service connection for residuals of TBI and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's T8 and T9 compression fractures, sustained as a result of a September 1985 motor vehicle accident, were incurred in the line of duty, and were not a direct result of an act of willful misconduct.

2.  Residuals of T8 and T9 compression fractures are attributable to the Veteran's active service.  
CONCLUSIONS OF LAW

1.  The Veteran's T8 and T9 compression fractures are not a result of willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.301, 3.303 (2014).

2.  The criteria for service connection for residuals of T8 and T9 compression fractures are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records reflect that he suffered compression fractures of T8 and T9 in a September 13, 1985 motor vehicle accident.  A March 1986 medical evaluation board (MEB) found that the Veteran's back injury was due to intentional misconduct or willful neglect.  There is no explanation for this finding in the available service records.  A police report concerning the incident is not of record, and efforts to obtain records from the Veteran's hospitalization immediately after the accident have been unsuccessful.  The Veteran's signature indicates that he accepted the MEB's findings.  He was honorably discharged in April 1986, as a result of physical disability.

A June 1989 administrative decision found that the Veteran's injury was the result of willful misconduct and not in the line of duty for VA benefits.  No rationale for this finding was offered apart from the in-service finding of willful misconduct. 

The Veteran asserts that he was not driving while intoxicated, or engaged in any other act of neglect or willful misconduct that resulted in his September 1985 motor vehicle accident and subsequent back injury.  He indicates that did not challenge the MEB's findings of willful misconduct because he wanted to be discharged from service without additional delay.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  However, direct service connection may not be granted, nor may compensation be paid, when a disability is the result of the claimant's own willful misconduct.  38 U.S.C. §§ 105, 1131 (West 2014); 38 C.F.R. § 3.301 (2014).

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n)(1) (2014).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.   Id.  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  Id.  

A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id.  There is no corollary rule, which renders a service department finding that injury, disease or death was due to misconduct binding on VA.  As such, VA must independently determine whether a veteran's actions in a case constituted willful misconduct.

On review, the Board finds no evidence to substantiate the finding of willful misconduct by military officials.  MEB evaluations from September 1985 and November 1985 indicate that the Veteran's injury was not incurred during a period of unauthorized absence.  There is no indication that drugs or alcohol were a factor in the crash, or that the Veteran deliberately crashed his vehicle.  The Veteran asserts that he was not engaged in any behavior that could constitute willful misconduct, and there is nothing in the record which contradicts his assertions.  The Board therefore finds that the Veteran's back injury was not the result of willful misconduct, and that it was incurred in the line of duty.  

A November 2009 x-ray of the Veteran's spine indicates that he has residuals of compression fractures at T8 and T9, with associated degenerative changes.  It is undisputed that the Veteran fractured his spine at T8 and T9 while in service.  Resolving reasonable doubt in the Veteran's favor, service connection for residuals of compression fractures at T8 and T9 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 3.102 (2014).


ORDER

The Veteran's September 1985 injury was incurred in the line of duty. 

Service connection for residuals of T8 and T9 compression fractures is granted.  


REMAND

The Veteran currently resides in a VA domiciliary facility in Anchorage, Alaska, where he receives VA medical care.  The most recent VA clinical notes of record are dated March 2010.  Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserts that he has residuals of a TBI sustained in the September 1985 in-service motor vehicle accident, injuries from which the Board has now determined would be in the line of duty.  Service treatment records from that period of time confirm that the Veteran had a concussion as a result of that incident.  The Veteran must be afforded a VA examination in connection with this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Also, an April 2010 VA examiner gave the opinion that the Veteran's hearing loss is not the type that arises from noise exposure.  Since the hearing loss is not from noise exposure, another examination should be conducted to address whether the hearing loss is related to the September 1985 motor vehicle accident.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since March 2010.  The AOJ is advised that records may be located at the Portland, Oregon, VA Medical Center; at the New Mexico VA Healthcare System; and the Alaska VA Healthcare System, as the Veteran has resided in all of these jurisdictions since March 2010.  

2.   Then, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim of service connection for TBI residuals.  The entire record must be reviewed by the examiner.  All necessary tests and studies should be performed. 

After reviewing the record and taking a detailed history from the Veteran, the examiner is to state whether it is at least as likely as not (at least 50 percent likely) that the Veteran has residuals of a concussion, including TBI, sustained in the September 1985 motor vehicle accident.  All identified residuals must be noted in the examination report.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claim of service connection for hearing loss.  The entire record must be reviewed by the examiner.  All necessary tests and studies should be performed. 

After reviewing the record and taking a detailed history from the Veteran, the examiner is to state whether it is at least as likely as not (at least 50 percent likely) that the Veteran has hearing loss sustained in the September 1985 motor vehicle accident.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


